      Case 2:19-cv-02491-JAR-JPO Document 575 Filed 09/30/20 Page 1 of 7




                           In the United States District Court
                                For the District of Kansas

In re: CCA Recordings 2255 Litigation
       Petitioners,                                      Case No. 2:19-cv-2491
v.                                                       (This Document Relates to
                                                         All Cases)
United States of America,
     Respondent.


           Petitioners’ Reply to Government’s Response to Motion for
                               Spoliation Sanctions


    In responding to Petitioner’s motion for spoliation sanctions, the government

focuses almost exclusively on relevance; it says nothing at all about its post-

September 6, 2016 conduct. But the government’s latter conduct is sufficient,

standing alone, to show it acted with the requisite intent to deprive. And a finding

that the government acted with the requisite intent to deprive is sufficient,

standing alone, to support an inference of relevance. Accordingly, Petitioners ask

the Court to grant their motion for spoliation sanctions.

1. Petitioners demonstrated the requisite intent to deprive.

    The government says Petitioners cannot show it harbored the requisite intent to

deprive when, on September 6, 2016, David Steeby initiated the process that

reformatted the AVPC’s hard drives. 1 But contrary to the government’s assertions,

USAO managers “kn[e]w enough” by September 6, 2016, to prevent Mr. Steeby from

initiating this process. 2 And even if they didn’t, the government doesn’t dispute that


1Doc. 571-1 at 2; see Fed. R. Civ. P. 37(e)(2).
2Doc. 571 at 9–10; see Black Ex. 1176 (recognizing six days earlier that although it was possible the
AVPC was “not even being replaced,” it was also possible the AVPC contained “metadata on the

                                                  1
      Case 2:19-cv-02491-JAR-JPO Document 575 Filed 09/30/20 Page 2 of 7




its conduct after that date is sufficient to show an intent to deprive. 3 Indeed, when

it comes to that conduct, the government says nothing at all.

2. Petitioners need not establish actual relevance.

    The government says Rule 37(e)(2) requires Petitioners to prove it destroyed

“relevant ESI.” 4 But the plain language of Rule 37(e)(2) contains no actual-relevance

requirement. And the Court need not and should not read one into it. 5

    Rule 37(e)(2) is based “on the premise that a party’s intentional . . . destruction

of evidence to prevent its use in litigation gives rise to a reasonable inference that

the evidence was unfavorable to” that party. 6 Thus, once a court determines the

destroying party acted with the requisite intent to deprive, this finding triggers

both “an inference that the lost information was unfavorable to” the destroying

party and “an inference that the opposing party was prejudiced.” 7 In other words,


videos,” and that Mr. Steeby should therefore “verify that nothing will be lost”); id. (“Check with [Mr.
Steeby] to make sure.”); Doc. 571 at 9 (admitting no one checked with Mr. Steeby); Black Order at 39
(noting the government acknowledged the need for a potential litigation hold as early as August 11,
2016 (citing Black Ex. 1207)); Ungar v. City of New York, 329 F.R.D. 8, 13 (E.D.N.Y. 2018) (stating
that Rule 37(e)(2)’s intent requirement doesn’t distinguish between affirmatively destroying data
and passively allowing it to be lost).
3 See Doc. 561 at 1–2, 4–5, 7–9 (describing how the government continued to use the AVPC for a

month, despite believing the lost ESI remained recoverable unless and until it was overwritten with
new data through continued use); id. at 7 & n.22 (describing the government’s other discovery
violations); Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 110 (2d Cir. 2002)
(explaining that courts may consider all intentional acts “that hinder discovery” in deciding whether
a party acted with the requisite bad faith, not just those acts that directly caused the destruction of
the missing evidence); United States v. Nejad, 2020 WL 5549931, at *9, 13 (S.D.N.Y. Sept. 16, 2020)
(noting that even when the government offers what appears to be a plausible explanation for one
misstep, a pattern of continuing missteps can undermine the credibility of that explanation).
4 Doc. 571 at 4 (emphasis added).

5 See Bates v. United States, 522 U.S. 23, 24 (1997) (“[T]his Court ordinarily resists reading words

into a statute that do not appear on its face.”); Pavelic & LeFlore v. Marvel Entm’t Grp., 493 U.S.
120, 123 (1989) (applying rules of statutory interpretation to the Federal Rules of Civil Procedure).
6 Fed. R. Civ. P. 37(e)(2) advisory committee’s note to 2015 amendment.

7 Id.




                                                   2
      Case 2:19-cv-02491-JAR-JPO Document 575 Filed 09/30/20 Page 3 of 7




Rule 37(e)(2)’s intent element renders proof of prejudice superfluous: once the intent

element is satisfied, prejudice is presumed. And under the same rationale, so too is

relevance. 8 After all, a party cannot be prejudiced by the loss of ESI in litigation if

that ESI is wholly irrelevant to the moving party’s claims or defenses. 9

    The fact that the moving party need not separately demonstrate prejudice is

what distinguishes Rule 37(e)(1) from Rule 37(e)(2). To impose sanctions under Rule

37(e)(1), a court must make an independent finding of prejudice. 10 To impose

sanctions under Rule 37(e)(2), a court must instead find an intent to deprive. 11 This

finding triggers an inference of prejudice and, by extension, an inference of

relevance—thereby obviating the need to make a separate finding of either. 12 In

short, Rule 37(e) requires either a finding of prejudice (including a finding of

relevance) or a finding of intent to deprive. It does not require both. 13


8 See Ottoson v. SMBC Leasing & Fin., Inc., 268 F. Supp. 3d 570, 580–81 (S.D.N.Y. 2017) (explaining
that in the adverse-inference context, relevance and prejudice largely overlap; ruling that the
evidence before the court established both “relevance and prejudice” because it showed the plaintiff
acted with the requisite intent to deprive (emphasis added)); cf. Sampson v. City of Cambridge, 251
F.R.D. 172, 179 (D. Md. 2008) (“A failure to preserve documents in bad faith, such as intentional or
willful conduct, alone establishes that the destroyed documents were relevant. The reason relevance
is presumed following a showing of intentional or willful conduct is because of the logical inference
that, when a party acts in bad faith, he demonstrates fear that the evidence will expose relevant,
unfavorable facts.” (citation omitted)); Zubulake v. UBS Warburg LLC, 229 F.R.D. 422, 431 (S.D.N.Y.
2004) (“[I]n the case of willful spoliation[,] the degree of culpability give[s] rise to a presumption of
the relevance of the documents destroyed.”).
9 See Ungar, 329 F.R.D. at 15 (explaining that for purposes of Rule 37, proving prejudice means

proving the lost evidence was relevant to and “would affirmatively support” the moving party’s
claim); cf. Zubulake, 229 F.R.D. at 431 (“In the context of a request for an adverse inference
instruction, the concept of ‘relevance’ encompasses not only the ordinary meaning of the term, but
also that the destroyed evidence would have been favorable to the movant.”).
10 Ungar, 329 F.R.D. at 15 (citing Fed. R. Civ. P. 37(e)(1)).

11 OmniGen Research v. Yongqiang Wang, 321 F.R.D. 367, 371–72 (D. Or. 2017) (“A finding of intent,

however, eliminates the requirement that the opposing party be prejudiced by the spoliation.”).
12 See id.; Fed. R. Civ. P. Rule 37(e)(2) advisory committee’s notes to 2015 amendment (explaining

why Rule 37(e)(2) “does not require any further finding of prejudice”).
13 See, e.g., Ungar, 329 F.R.D. at 14 & n.2, 15–16 (ruling that (1) the plaintiff wasn’t entitled to

sanctions under Rule 37(e)(2) because he failed to prove an intent to deprive, and (2) he wasn’t

                                                   3
      Case 2:19-cv-02491-JAR-JPO Document 575 Filed 09/30/20 Page 4 of 7




   In arguing otherwise, the government cites two cases: Aramburu v. Boeing Co.,

and Rowe v. Albertson’s, Inc. 14 But Aramburu says nothing about Rule 37(e)(2),

which wouldn’t be promulgated for another 18 years. 15 And although Aramburu

does make a passing reference to relevance, 16 this statement is dictum. The Tenth

Circuit concluded the plaintiff in Aramburu wasn’t entitled to sanctions because he

failed to show the requisite intent, not because he failed to show relevance. 17

   In Rowe, on the other hand, the Tenth Circuit interpreted and applied Texas

law, not Rule 37(e)(2). 18 Thus, Rowe isn’t persuasive either, let alone controlling.

And even if it were, it wouldn’t help the government. Under Texas law, the moving

party isn’t entitled to an adverse inference “if the nonproducing party testifies as to

the substance or content of the missing evidence.” 19 The government offers no such


entitled to sanctions under Rule 37(e)(1) because he failed to prove prejudice, but stating that if the
defendant had shown an intent to deprive, “an adverse[-]inference instruction would have been
appropriate”—even though the plaintiff offered no proof that the lost ESI would have supported his
claim—because “such proof” could have “be[en] inferred from” the finding of intent).
14 Doc. 571 at 4 (first citing Rowe, 178 F. App’x 859 (10th Cir. 2006) (unpublished); then citing

Aramburu, 112 F.3d 1398 (10th Cir. 1997)).
15 See Marten Transp., Ltd. v. Plattform Advert., Inc., 2016 WL 492743, at *4 n.10 (D. Kan. Feb. 8,

2016) (noting that the amended version of Rule 37(e) took effect on December 1, 2015).
16 See 112 F.3d at 1407.

17 Id. Similarly, it wasn’t the absence of evidence proving actual relevance that gave this Court pause

in Black; it was the presence of evidence—much of which was presented by the government, and
much of which the government now concedes was false—suggesting the ESI could still be restored.
See Black Order at 132; Doc. 561 at 5 & n.15 (describing the government’s shifting positions).
Although forensic expert Tami Loehrs has since confirmed it cannot be, the government now asserts
her analysis was deficient. See Doc. 571 at 5 (“[Although] the FPD and [Ms. Loehrs] had all of the
components necessary to conduct forensic testing to determine whether logging metadata was
created by the viewing of videos,” Ms. Loehrs’s report “is silent on that point.”). But if the
government wanted to know what metadata using the DX8100 software leaves behind, it could have
asked its own lab to conduct such testing. See Anderson v. Cryovac, Inc., 862 F.2d 910, 925 (1st Cir.
1988) (“As between guilty and innocent parties, the difficulties created by the absence of evidence
should fall squarely upon the former.”).
18 178 F. App’x at 861.

19 Id. (citation omitted) (describing testimony indicating two employees reviewed a video recording

and verified that it contained no relevant information before allowing it to be overwritten).


                                                  4
       Case 2:19-cv-02491-JAR-JPO Document 575 Filed 09/30/20 Page 5 of 7




testimony here. Further, even Texas law doesn’t require a showing of actual

relevance. It merely requires a showing of “potential relevance.” 20 To the extent

Rule 37(e)(2) requires a similar showing, that showing is largely, if not entirely,

subsumed by Rule 37(e)’s duty-to-preserve element. 21 In any event, the government

doesn’t dispute that it knew the AVPC’s hard drives contained potentially relevant

ESI. 22 And Ms. Loehrs’s subsequent expert report confirms as much. 23

3. Conclusion

     The government says its destruction of the lost ESI was the regrettable but

wholly excusable result of an innocent failure to communicate. 24 The evidence

before the Court says something very different. In light of this evidence, Petitioners

ask the Court to sanction the government by entering the requested adverse

inferences. 25




20 Id.
21 See Fed. R. Civ. P. 37(e) (authorizing courts to impose sanctions only where the lost ESI “should
have been preserved”); Zbylski v. Douglas Cty. Sch. Dist., 154 F. Supp. 3d 1146, 1162–63 (D. Colo.
2015) (explaining that parties have a duty to preserve evidence only if they know or should know the
evidence “may be relevant to future litigation” (citation omitted)).
22 See Doc. 561 at 4 & n.7; Black Order at 32–33, 130; Black Ex. 1176.

23 See, e.g., Doc. 561-1 at 7 (“[I]t is my opinion that viewing the CCA videos with the Pelco Media

Player would have left behind forensic evidence in numerous locations on the AV-PC that should
have been recoverable with forensic tools.”); id. at 17 (“[F]orensic searches for the term “pelco” should
recover artifacts resulting from the installation and use of the Pelco Media Player on a hard drive
even if that software has been deleted.” (emphasis added)); id. at 9 (“My analysis revealed the
[DX8100] software to be very similar to the Pelco Media Player software previously analyzed with
regard to forensic artifacts.”); id. at 20 (same); id. at 27 (“When a file is opened on a computer
running the Windows operating system, the file name . . . is saved with a .lnk file extension . . . .
These links contain dates and times when the files were opened . . . . ”).
24 Doc. 571 at 10.

25 See Doc. 561 at 2.




                                                   5
Case 2:19-cv-02491-JAR-JPO Document 575 Filed 09/30/20 Page 6 of 7




                                    Respectfully submitted,


                                    s/ Melody Brannon
                                    MELODY BRANNON, #17612
                                    Federal Public Defender for the
                                    District of Kansas
                                    117 SW 6th Avenue, Suite 200
                                    Topeka, Kansas 66603-3840
                                    Phone: 785/232-9828
                                    Fax: 785/232-9886
                                    Email: melody_brannon@fd.org

                                    s/ Kirk Redmond
                                    KIRK C. REDMOND, #18914
                                    First Assistant Federal Public
                                    Defender
                                    117 SW 6th Avenue, Suite 200
                                    Topeka, KS 66603-3840
                                    Phone: 785/232-9828
                                    Fax: 785/232-9886
                                    kirk_redmond@fd.org

                                    s/ Lydia Krebs
                                    LYDIA KREBS, #22673
                                    Research and Writing Specialist
                                    117 SW 6th Avenue, Suite 200
                                    Topeka, KS 66603-3840
                                    Phone: 785/232-9828
                                    Fax: 785/232-9886
                                    lydia_krebs@fd.org




                                6
     Case 2:19-cv-02491-JAR-JPO Document 575 Filed 09/30/20 Page 7 of 7




                             CERTIFICATE OF SERVICE

        I certify that on 09/30/2020, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system which will send a notice of electronic
filing to all interested parties and:

      Stephen McAllister
      United States Attorney
      District of Kansas
      stephen.mcallister@usdoj.gov

      Duston Slinkard
      First Assistant U.S. Attorney
      Chief, Criminal Division
      duston.slinkard@usdoj.gov



                                                s/ Melody Brannon
                                                MELODY BRANNON, #17612




                                            7
